Citation Nr: 1759766	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 11, 2013, and in excess of 40 percent thereafter, for a right shoulder disability.
 
2.  Entitlement to service connection for a cervical strain disability, as secondary to service-connected right shoulder dislocation disability.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).
 
4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2014 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons.
 
In a September 2013 decision, the Board remanded the issues of entitlement to a rating in excess of 30 percent prior to June 11, 2013, and in excess of 40 percent thereafter, for a right shoulder disability and TDIU for further evidentiary development.  In its decision, the Board referred the issues of entitlement to service connection for a cervical spine disability, including as secondary to the right shoulder dislocation disability; entitlement to service connection for a psychiatric disability, including as secondary to the service-connected right shoulder dislocation disability; and entitlement to service connection for a back disability to the Agency of Original Jurisdiction (AOJ) for initial adjudication.
 
In a March 2014 rating decision, the RO denied entitlement to service connection for cervical spine and PTSD disabilities.  The Veteran indicated his disagreement with the RO's determination, and in December 2016, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via submission of a VA Form 9 in December 2016. 
 
In September 2014, the Veteran was afforded a VA medical examination in response to his claim of entitlement to service connection for a back condition.  However, it does not appear that the matter has been adjudicated by the RO.  Thus, this issue is again referred for appropriate action.  38 C.F.R. § 19.9(b).
 
While in remand status, in a January 2017 rating decision, the RO granted a separate rating for service connection for impairment of the humerus.  It assigned a 20 percent rating, effective November 21, 2014.  The record contains no indication that the Veteran initiated an appeal of the initial rating or effective date assigned.  Thus, this matter is not in appellate status. 
 
The issues of entitlement to service connection for cervical strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 11, 2013, the Veteran's service-connected right shoulder dislocation disability was shown to be manifested by pain, functional loss, and some limitation of right arm motion.  There is no evidence establishing that the Veteran's range of right arm motion was restricted to 25 degrees from his side prior to June 11, 2013. 
 
2.  For the period since June 11, 2013, the Veteran's right shoulder dislocation disability has been manifested by painful limitation of motion, with abduction to 25 degrees or less; it has not been manifested by unfavorable ankylosis, other impairment of the of the clavicle or scapula.
 
3.  Resolving doubt in favor of the Veteran, the Veteran has been diagnosed with an acquired psychiatric disorder, to include (PTSD), which is due to the circumstances of his active service, including military sexual trauma.


CONCLUSIONS OF LAW

1.  For the period prior to June 11, 2013, the criteria for a rating in excess of 30 percent, and in excess of 40 percent thereafter, for service-connected right shoulder dislocation disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5202-5201 (2017).
 
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Right Shoulder

In April 2008, the Veteran submitted an application for VA compensation benefits, seeking entitlement to a rating in excess of 30 percent for a service-connected right shoulder dislocation disability.  
 
In connection with the claim, the Veteran was afforded a VA medical examination in January 2009.  The Veteran reported that while he was in the military service he had an injury to the dominant right upper extremity including the shoulder.  He had experienced recurrent dislocations since that time.  Previous examinations have revealed rotator cuff tear, right clavicle fracture, severe degenerative joint disease, and an old fracture of the head of the humerus.  Those injuries all occurred at the same time.  The Veteran had been seen in the Orthopedic Clinic where he has been asked to consider a total-shoulder replacement.  The Veteran was reluctant to undergo such surgery, because of his age of 52.  He was employed in the construction business, and stated that he was told that he should not work for the next year because of the instability of the shoulder itself.  The Veteran was on medication at that time.  He stated that he felt that the shoulder itself would pop with certain movements, and that he had lost strength.
 
The examiner noted a diagnosis of internal derangement with severe degenerative joint disease, right shoulder, with limitation of motion.  The Veteran's right shoulder revealed tenderness to palpation over the joint.  Attempts at rotation produced pain as well as moderately severe crepitus.  The strength of the supraspinatus musculature on the right was 4/5.  Forward elevation of the right shoulder was 0 to 60 degrees with pain at 60 degrees.  Abduction was 0 to 65 degrees on the right with pain at 65 degrees.  Internal and external rotation was 0 to 15 degrees with pain at 15 degrees with internal and external rotation.  There was an overall decrease in strength of 4/5 of the upper right dominant extremity.  Arterial pulses were equal.  Deep tendon reflexes were normal.  He exhibited normal range of motion of the elbow, forearm, and wrist.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up other than that mentioned in the report.  No assisted devices were in place. There were no incapacitating episodes or radiation of pain and no neurological findings or effect on the usual daily activities.
 
In a February 2009 rating decision, the RO continued the 30 percent disability rating for the Veteran's right shoulder dislocation disability.  In a May 2009 statement, the Veteran contended that his right shoulder dislocation disability was more severe than the assigned rating.  
 
In pertinent part, the Veteran's VA medical records show that in April 2008, he complained of right shoulder pain.  He reported episodes where his shoulder popped in and out.  Active forward flection was zero to 60 degrees, and passive forward flection was zero to 70 degrees.  Active abduction was zero to 30 degrees, and passive abduction was zero to 60 degrees.  There was mild atrophy in right shoulder.  Numbness, tingling, and weakness in his right upper extremity were noted.  X-rays indicated flattening of humeral head, significant glenohumeral joint space narrowing and osteophytes, and mild AC degenerative changes.  In September 2011, the Veteran was evaluated for right shoulder pain with history of multiple dislocations, as well as neck pain, and right hand sensory deficits.  There was no evidence of right cervical radiculopathy, moderate right ulnar neuropathy, right carpal tunnel syndrome, or right axillary neuropathy.  In an October 2012 VA social worker note, the Veteran reported that his service-connected shoulder injury had gotten worse, and was impacting his ability to work.
 
In June 2013, the Veteran underwent a VA medical examination.  The examiner noted a diagnosis of right shoulder dislocation.  Range of motion testing revealed both flexion and abduction were limited to 10 degrees, with pain on motion.  The Veteran was able to perform repetitive use testing, with flexion and abduction ending at 10.  There was functional loss with less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of joints, and muscles strength was noted as normal.  There was evidence of frequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint and guarding of movements.  There was no evidence of ankylosis of the glenohumeral articulation (shoulder joint).  Imaging studies revealed degenerative arthritis.  The examiner determined that the Veteran's shoulder condition did not impact his ability to work.
 
In a June 2013 Decision Review Officer decision, the rating for the Veteran's right shoulder dislocation disability was increased to 40 percent, effective June 11, 2013.  The Veteran did not indicate his satisfaction with the percentage assigned.
 
In November 2013, the Veteran underwent another VA medical examination.  The Veteran reported pain in right shoulder daily and limited use of right hand.  He stated that his joint pops out at times and he shakes it in.  The examiner noted the diagnoses of traumatic arthritis of shoulder with recurrent dislocation.  The Veteran is right hand dominant.  Right shoulder flexion and abduction were zero to 15 degrees, with pain on motion.  The Veteran was able to perform repetitive use testing.  There was localized tenderness or pain on palpitation of joints, and guarding.  There was no evidence of ankylosis.  There was frequent episodes dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, and guarding of all arm movements.  The examiner indicated that his right shoulder condition impacted the Veteran's ability to do physical work, since he could not lift, carry or do any activity with right arm.  The examiner noted that the Veteran was capable of sedentary deskwork.
 
In a November 2014 statement, the Veteran contended that an increase is warranted with the change in the diagnostic code, and the current 40 percent rating should be effective January 17, 2003.
 
In November 2015, the Veteran underwent a VA medical examination.  The Veteran reported that he suffered a dislocation injury to the right shoulder during military service in 1974, and it was treated non-surgically.  The Veteran reported that he had some physical therapy on his shoulder approximately 6 months ago at the Hines VA Medical Center.  He stated that he was seen in the physical therapy department twice and he was experiencing too much pain in his right shoulder to continue physical therapy treatments.  The Veteran described no history of treatment with local injections to the right shoulder.  The Veteran reported flare-ups with an intensity level of right shoulder pain as 7/10.  He described his pain triggers as sleeping on his right side, attempting to raise his right arm overhead, and attempting to push up from a chair using his right arm.  The Veteran's functional loss was the inability to raise his right arm above shoulder level.
 
There was some slight loss of muscle mass noted at the posterior aspect of the trapezius muscle in the right shoulder girdle.  The Veteran reported tenderness to palpation at the area of the glenohumeral joint line.  The examiner noted that physical examination was limited, because the Veteran displayed apprehension during an attempt to passively mobilize his right upper arm and shoulder past 20 degrees of forward flexion, abduction, adduction, extension, internal rotation, or external rotation.  There was resistance during an attempt to passively mobilize the right upper arm and right shoulder, and the Veteran reported significant pain during those attempts.  Given his apparent range of motion limitations in the right shoulder, evaluation with Hawkins impingement test, empty can test, external rotation/infraspinatus strength tests, and lift-off subscapularis testing was not possible.  The examiner was unable to adequately evaluate for signs of crepitus due to range of motion limitation.  The Veteran did not display antigravity (3/5) strength in his right shoulder.
 
The Veteran reported no altered sensation to light touch or pin throughout his limbs and extremities.  His reflexes were normal and symmetric throughout all 4 limbs and extremities.  His neurovascular status was intact.  There was no localized tenderness or pain on palpation of the joint.  The Veteran was unable to perform repetitive use testing.  There was no evidence of crepitus or ankylosis.  The Veteran's right shoulder rate of strength was 2/5.  There was evidence of mild atrophy at the area of the right posterior trapezius muscle.  There was evidence of recurrent dislocation (subluxation) of the glenohumeral joint, noted as infrequent episodes and guarding of movement only at right shoulder level.  The Veteran was noted as right hand dominant.  The examiner noted that the Veteran currently displayed limited functional use of his right upper limb and extremity; therefore, he would not be able to safely handle strenuous work involving heavy lifting.  The examiner further noted that the Veteran was capable of performing work that falls in the sedentary to light duty range of physical demands.
 
In an October 2016 VA medical opinion addendum, the examiner clarified the conditions or impairments of the Veteran's humerus.  The examiner determined that there was no loss of head, nonunion, or fibrous union of the humerus.  There was no evidence of malunion of the humerus with moderate or marked deformity.  The examiner further noted that the Veteran's humerus condition did not affect the range of motion of the shoulder joint.
 
Based on the medical findings, in a January 2017 rating decision, the RO granted a separate rating for service connection for impairment of the humerus with a 20 percent rating, effective November 21, 2014.

Disability Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.
 
The RO has evaluated the Veteran's right shoulder dislocation disability under Diagnostic Codes 5202-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.
 
The rating criteria for evaluating disabilities of the shoulder, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2017).  Because the record on appeal establishes that the Veteran is right-handed, the criteria for rating disabilities of the major extremity are for application. 
 
Limitation of motion of the arm, under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation, ankylosis, and a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.
 
Under Diagnostic Code 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  A 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and a maximum 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).
  
Under Diagnostic Code 5202 [Humerus, other impairment of], a 20 percent disability rating is assigned with evidence showing moderate deformity, or with evidence of infrequent episodes of recurrent dislocation of the scapulohumeral joint and guarding of movement only at shoulder level.  A 30 percent disability rating is assigned with evidence showing marked deformity, or evidence of frequent episodes of dislocation and guarding of all arm movements.  A 50 percent disability rating is assigned with evidence of a fibrous union of the humerus, a 60 percent disability rating with evidence of nonunion, and an 80 percent disability rating is assigned with evidence of loss of head of the humerus.
 
Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.
 
Normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), 0 to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks a higher rating for his service-connected right shoulder dislocation disability.  He reports that the staged ratings currently assigned do not reflect the severity of his disability.
 
Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 30 percent prior to June 11, 2013, and in excess of 40 percent thereafter, for a right shoulder dislocation disability.
 
As delineated in detail above, repeated examinations have shown that the Veteran does not exhibit loss of right arm motion to the extent necessary to meet the criteria for a rating in excess of 30 percent under Diagnostic Code 5201 prior to June 11, 2013.  In an April 2008 VA medical record, right arm flection was zero to 60 degrees, and abduction was zero to 30 degrees.  At the January 2009 VA medical examination, right arm flexion was zero to 60 degrees with pain at 60 degrees, and abduction was zero to 65 degrees with pain at 65 degrees.  There is no other evidence of record prior to June 11, 2013, establishing that the Veteran's range of right arm motion was restricted to the extent necessary to warrant a rating in excess of 30 percent under Diagnostic Code 5201. 
 
As noted, in evaluating the right shoulder dislocation disability prior to June 11, 2013, the Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  The Veteran has reported right shoulder pain, with episodes of his shoulder popping in and out.  The June 2013 VA examiner noted functional loss with less movement than normal and pain on movement.  However, there was no localized tenderness or pain on palpation of joints, and muscle strength was noted as normal.  There is no lay or medical evidence of record that shows his right shoulder pain was so disabling to result in limitation of right shoulder motion at 25 degrees from the side, limitation of the right arm at shoulder level or below, or any other functional impairment that would warrant a higher rating for either shoulder dislocation disability under Diagnostic Code 5201.  Rather, the evidence of record reflects that, prior to June 11, 2013; the Veteran's right shoulder dislocation disability was manifested by symptoms that more nearly approximate the level of disability contemplated by the 30 percent rating under Diagnostic Code 5201.
 
In reaching this conclusion, the Board has examined all other diagnostic code provisions pertinent to the right shoulder for the possible assignment of a greater disability rating.  The Board notes that prior to June 11, 2013, other Diagnostic Codes were inapplicable to the Veteran's right shoulder.  He had not been diagnosed with ankylosis; flail shoulder, false flail joint or fibrous union of the humerus.  As such, Diagnostic Codes 5200 and 5202 are not applicable in this case.  Diagnostic Code 5203 does not provide a rating in excess of 30 percent. 
 
Therefore, the Board finds that prior to June 11, 2013; the Veteran's right shoulder dislocation disability meets the criteria for a 30 percent disability rating, and no higher.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.71a, DC 5202- 5201 (2017).
 
Accordingly, for the period since June 11, 2013, the Veteran is in receipt of a 40 percent disability rating which is the maximum rating under Diagnostic Code 5201.  As set forth above, there is no evidence of right shoulder ankylosis; as such, Diagnostic Code 5200 is not applicable in this case.  Diagnostic Code 5203 does not provide a rating in excess of 40 percent.  The Board notes that effective November 21, 2014, the Veteran was assigned a separate 20 percent rating for impairment of the humerus.  In this decision, the Board has carefully reviewed the record and finds no additional symptomatology associated with his service-connected right shoulder dislocation disability not contemplated by the currently assigned ratings discussed above.  As noted above, the October 2016 VA examiner determined that there was no loss of head, nonunion, or fibrous union of the humerus.  There was also no evidence of malunion of the humerus with moderate or marked deformity.  The examiner further noted that the Veteran's humerus condition did not affect the range of motion of the shoulder (glenohumeral) joint.

Moreover, there were no unusual clinical aspects of the service-connected right shoulder dislocation disability noted in the medical records, and the Veteran and his representative have neither identified such nor indicated that such existed.
 
The Board is sympathetic to the Veteran's competent and credible contentions that his right shoulder is in pain and that he is functionally unable to raise his arm above shoulder level.  However, the Board cannot find that, despite the Veteran's demonstrated functional impairment, his right shoulder dislocation disability is analogous to an individual whose arm is in a fixed unfavorable position 25 degrees from the side.  The current 40 percent rating is recognition that the Veteran experiences severe functional impairment associated with his right shoulder dislocation disability
 
Therefore, the Board finds that since June 11, 2013, the Veteran's right shoulder dislocation disability meets the criteria for a 40 percent disability rating, and no higher.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.71a, DC 5201 (2017).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning higher initial ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disorder, to include PTSD

The Veteran's November 1973 military enlistment medical examination shows normal pertinent evaluations.  On a Report of Medical History, the Veteran denied having or ever having had depression or excessive worry, nervous trouble, or trouble sleeping.  Review of service treatment records reveal that in January 1975, the Veteran was released from an alcohol and drug abuse control program.  Remaining service treatment records are negative for complaints or abnormalities pertaining to a psychiatric disability.
 
Review of the Veteran's personnel records indicates that from the period of October 1974 to August 1975, the Veteran was issued numerous Article 15's, for failure to report at the time prescribed of his appointed place of duty.  In April 1975, the Veteran's performance was noted as below average, due to his constant requests to be absent from his place of duty to take care of personal matters that could be taken care of during his off duty time.  His advancement potential was rated as "Not Promoted."  In September 1975, the Veteran was issued a Bar to Enlistment /Reenlistment Certificate.
 
At his September 1976 military separation examination, the Veteran completed a Report of Medical History on which he reported depression or excessive worry, nervous trouble, and trouble sleeping.  The Veteran's psychiatric evaluation was determined to be normal.  
 
In a March 2012 statement, the Veteran submitted an application for; inter alia, entitlement to service connection for PTSD.  He contended that he currently suffered from PTSD and had been diagnosed through the VA Medical Center.
 
In support of the Veteran's claim, VA clinical records were obtained from March 2000 to January 2017.  Review of post-service treatment records reveal that the Veteran was seen on multiple occasions for psychiatric care.  In pertinent part, the initial documentation of complaints, diagnosis or treatment for PTSD and depression is seen in February 2008.  In a May 2012 VA clinical record, the Veteran shared that fellow soldiers physically attacked him on several occasions while serving in Germany.  He stated that comrades ostracized him, because he had turned them in for violating rules.  He stated that on at least three occasions, he awoke to other soldiers attempting to inject him with heroin.  He stated that in an attempt to fit in, he started using heroin.  The Veteran reported current symptoms included flashbacks, startled responses, and nightmares.  He denied sexual assault or abuse.  The examiner noted an impression of adjustment disorder, probable PTSD, and opioid addiction in remission.
 
In June 2013, the Veteran was treated for PTSD, depression, and anxiety.  The treating psychologist noted that the Veteran was traumatized during his military tour by comrades who injected him with heroin against his will/agreement, and in a blanket party atmosphere inflicted sexual trauma upon his person via sodomy.  The examiner further noted that the Veteran indicated that it had a lasting influence on him psychologically, and that he could not report the atrocities to anyone.  It destroyed his sense of self, because he could not figure out why he was chosen as their target of attack.
 
In an August 2013 VA mental health record, the treating psychologist noted that the Veteran reported that he sustained injuries to his back, arm, shoulder, and extremities from a fall while stationed in Germany.  The Veteran stated that when he got out of the Army, he thought he would be okay.  He stated that he put up with the pain for years, and then turned to drugs to self-medicate the pain; however, nothing seemed to help.  The Veteran reported that he lost many jobs, because of the pain from his back and other extremities.  The examiner noted that it is more likely than not, the pain is furthermore affecting the Veteran psychologically; since he cannot be the person he once was prior to the military.  The examiner further noted that all aforementioned impacts his PTSD from military sexual assault (MST) during his time in the military.  The Veteran had been raped and beaten by comrades, lied to, and even threatened to get him out of the country.  The Veteran contended that he had lost jobs and his self-respect.  The examiner noted that his sufferance continues and is tremendous.
 
In August 2014, the Veteran underwent a VA medical evaluation.  The Veteran reported that he had a hard time in the military.  He stated that the other soldiers were against him, because he was turning guys in who were using drugs.  The Veteran stated that he had over 12 Article 15's, which included fights with others, and was discharged from the military.  The Veteran stated that he used drugs in service, and was depressed and was sent to a drug rehab program at Fort Sheridan.  The Veteran reported no mental health treatment prior to his military service.  He stated that he used drugs while in the service and was depressed as a result.  The Veteran described feeling very depressed after he lost a cousin who committed suicide in 1995.  The Veteran stated that he was still depressed over that until now, and became tearful talking about the loss of his cousin with whom he was entertaining establishing a business relationship.  The Veteran stated that he started treatment for depression three years ago, and had been seeing psychologist, Dr. R.D. for three years, and another counselor for three months.  The Veteran had attended group therapy in the past.  He had not been using antidepressants medications or any other psychotropic, and had stopped all drug use in 1993.  The Veteran stated that he was in a drug rehab at Fort Sheridan and was depressed, and had suicidal ideation prior to going for his rehab program.
 
The examiner diagnosed depressive disorder.  The examiner noted that the Veteran's stressor was multiple fights with other soldiers who were against him because he was telling superiors about drug use that was taking place by other soldiers.  There was no evidence for other credible stressors including military sexual stressor or trauma.  A credible stressor was not met as well as the other required criteria such as recollections and hypervigilance.  The examiner opined that the Veteran had a non-service related diagnosis of Depressive Disorder that is most likely the result of the loss of a cousin who committed suicide in 1995, rather than events in the military service.  The examiner further noted that a mental condition had been formally diagnosed, but symptoms were not severe enough to either to interfere with occupational and social functioning or to require continuous medication.
 
In an August 2014 statement, a licensed clinical VA social worker reported that she specialized in the treatment of PTSD as a result of trauma experienced in the military.  She stated that in her professional clinical opinion, the severe and persistent nature of the Veteran's PTSD had affected his emotional, social, and occupational functioning over the past 40 years.  She stated that the Veteran reported that while in Germany; he was physically and sexually assaulted (sodomized) multiple times in a six-month period by fellow soldiers in retaliation for his speaking out against their illegal drug use.  The Veteran reported that as a result of the ongoing assault, he became suicidal, turned to drugs at one point to cope, and developed symptoms consistent with PTSD, which have continued over the past 40 years.  The Veteran's quality of life has been, significantly impeded due to the emotional toll his trauma and PTSD symptoms have taken.  The VA licensed clinical social worker opined that the Veteran was suffering from post-traumatic stress disorder, which was a direct result of being physically and sexually assaulted while serving in the Army in Germany during 1974. 
 
In a February 2015 statement, the Veteran's treating VA psychologist, R.D., reported that the Veteran had been under his care since March 2010, for the treatment of PTSD.  Psychologist R.D. stated that the Veteran's symptoms and conditions satisfy the DSM-IV and DSM-5 criteria for PTSD.  Psychologist R.D. stated that the Veteran was physically and sexually assaulted during his time in the Army while in Germany.  The assaults were against his will, none solicited.  The Veteran continues to have intrusive remembrance of the events that will not abate his cognitive awareness, thus, he has flashbacks, nightmares and emotional disturbances.  These events are virtually daily if not weekly in occurrence.  The Veteran had been avoidant in wanting to address these issues until forming a trusting relationship with this psychologist.  His avoidance was with regularity.  He did not want to address the incidence because of the shame it brought him.  Thus, this filtered into his ability to want to be around others.  Moreover, the Veteran would not talk with others about the matter of his Army history for fear of having to relive the episodes.
 
VA psychologist R.D. stated, that on many an occasion, the Veteran has sensory reminders of the events of his trauma.  He, therefore, tries to avoid media programing wherein male athletics via wresting and other acts of violence suggestive of the trauma he experienced.  Until the recent past, the Veteran had enormous difficulty trusting others in authority.  It was one in authority in his Army rank who molested him causing a depletion of his self and infringement onto his Ego.  Thus, he socially isolates, preferring being alone.  The Veteran had talked of cognitive distortions placing blame on his recruiter instead of the perpetrator.  He verbally admits to episodic, uncontrollable anger, sudden outbursts and sudden lashing out at others.  He becomes depressed lacking interest and/or motivation.  At times, he finds himself vacillating in moods.  The Veteran admitted to sleep disturbance, having trouble falling asleep and staying asleep.  He can be impulsive and reckless; has had a history of self-medicating via drug usage.  This, however, has been in remission for approximately 12 years or more.  The Veteran's use of drugs had its genesis when he was in the military.
 
Psychologist R.D further noted that the Veteran had been affected by startling loud noises and unexpected noises, which interfere with his ability to concentrate and/or think logically.  The Veteran's fears become ever more stressful due to his trauma as result of the molestation.  Psychologist R.D concluded that the aforementioned symptoms were ongoing almost daily in occurrence.  They interfere with the Veteran's ability to form social relationships.  Psychologist R.D opined that all aforementioned meets criteria for PTSD and should be recognized as part of his service connected injuries.
 
In March 2015 and June 2015 statements, the Veteran contended that his work ethic, job performance, and attitude changed after being assaulted in Germany during 1974.  He stated that he had an excellent academic record in AIT before being stationed in Germany where the assault occurred.  The Veteran stated that his performance record significantly declined after being assaulted, as demonstrated by a number of Article 15's and a bar from reenlistment related to his job performance.  He reported that his attitude changed when he was attacked and assaulted.  The Veteran reported being assigned to Ft. Sheridan for drug rehabilitation in January and February 1975.  The Veteran asserted that his problems with drugs were a direct result of the mental distress he experienced from being assaulted, as he had never used drugs prior to the assault.  The Veteran further noted that he went from being steadily promoted up the ranks to being demoted in 1975 as a result of his poor job performance due to the mental distress he experienced from being assaulted.
 
In a March 2015 statement, the Veteran's treating clinical licensed social worker reported that the she was initially providing individual therapy to the Veteran at a VA clinic, and had transferred his care to a private facility in January 2015.  She reiterated that as a result of the in-service assault, the Veteran developed symptoms consistent with PTSD.  The licensed clinical social worker reiterated her opinion that the Veteran was suffering from PTSD, which was a direct result of being physically and sexually assaulted while serving in the Army in Germany during 1974.
 
In November 2015, the Veteran underwent a PTSD VA medical examination.  The Veteran stated that he was stationed in Germany, and that around September of 1974 he was physically attacked three times and was sexually assaulted on one occasion by a group of two to three other soldiers.  The Veteran stated that it happened in a period of six months in retaliation of his speaking out against illegal drug use by fellow soldiers.  The Veteran stated that he did not seek medical treatment at the time, nor that he told his sergeant or his commander about what happened.  The Veteran stated that he hid this incident for years but told his therapist, Dr. R.D., only a few years ago.  The Veteran stated that he had not told his wife about what happened. The Veteran reported that he was in therapy at an outpatient VA program at Rush.
 
The examiner determined a diagnosis of unspecified depressive disorder.  The examiner concluded that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner explained that the Veteran met the stressor criterion (of MST) but not the persistent or significant symptoms of hypervigilance, or recollections (only occasional memories about what happened).  There was no evidence of impairment related to the reported military personal trauma.  The Veteran stated that he had been married steadily for 36 years and that his wife has been very supportive.  The Veteran met the diagnosis of unspecified depressive disorder that has to do with unspecified personal or social issues, rather than with issues pertaining to military service, such as the MST report.  The examiner further opined that solely considering the non-service related diagnosis of unspecified depressive disorder; the Veteran was able to perform sedentary desk jobs.  The Veteran had been involved in therapy for 5 years and had been compliant with his therapy and takes his medications regularly.  The Veteran reported that he had no significant side effects of his medications that prevent him from work.
   
Service Connection
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).
 
Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998).
 
If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Analysis
 
The Veteran asserts that he has PTSD that is related to an in-service sexual assault.  Specifically, he reports that in September 1974 fellow soldiers physically and sexually assaulted (sodomized) him multiple times in a six-month period in retaliation for his speaking out against their illegal drug use.  The Veteran stated that he did not seek medical treatment at the time, nor that he told his sergeant or his commander about what happened.    
 
After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.  
 
The record contains differing opinions as to nature of the Veteran's psychiatric disorder.  As delineated above, in an August 2014 VA medical opinion, the examiner determined a diagnosis of depressive disorder.  In a February 2015 statement, VA psychologist R.D. opined that the Veteran's symptoms and conditions satisfied the DSM-IV and DSM-5 criteria for PTSD.  However, in a November 2015 VA medical opinion, unspecified depressive disorder was diagnosed.
 
In considering the record in its entirety, and resolving reasonable doubt in favor of the Veteran, the Board accepts the diagnoses of depressive disorder and PTSD during the period on appeal.  Medical professionals with the expertise rendered the opinions necessary to opine on the question at issue in this case.  In addition, the examiners based their diagnoses on clinical findings and the Veteran's medical history.  The Board is therefore unable to assign greater probative weight to any of these opinions and thus finds that the first element of service connection is satisfied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).
 
The next issue is the determination of an in-service stressor.  As set forth in detail above, the record contains written statements from the Veteran detailing several stressful incidents that occurred while serving in the military.  The Veteran's personnel records show that from the time of the Veteran's reported assault; he underwent counseling for alcohol and drug abuse in service.  The Veteran's performance was noted as below average, and his advancement potential was rated as not promotable.  The Veteran was also issued numerous disciplinary actions and barred from reenlistment. At the Veteran's military separation medical examination, he endorsed having depression, excessive worrying, nervous trouble, and trouble sleeping.  Additionally, the November 2015 VA examiner concluded that the Veteran met the stressor criterion (of MST).  Accordingly, the Veteran's in-service stressor is conceded.
 
The next issue is whether there is competent medical evidence linking the Veteran's diagnosed psychiatric disorders to his active service, to include the conceded stressor.
 
The Board acknowledges that the August 2014 VA examiner concluded that the Veteran's psychiatric disorder was not related to military service-noting the lack of evidence of credible stressors.  The Board notes that evidence of credible stressors is of record, and this issue has been conceded.  The November 2015 VA examiner determined that his depressive disorder was due to unspecified personal or social issues, rather than with issues pertaining to military service, such as the MST report.  However, the evidence of record includes the opinion of the Veteran's treating VA psychologist, R.D., who asserted that the Veteran was physically and sexually assaulted during his time in the Army while in Germany.  Psychologist, R.D. provided a thorough analysis of the Veteran's current PTSD symptoms, its genesis, and the trauma's impact on his daily life.  Psychologist R.D opined that all of the Veteran's aforementioned symptoms met the criteria for PTSD and should be recognized as part of his service connected injuries.  Again, for the reasons discussed above, the Board can find no basis upon which to assign greater probative weight to either medical opinion. 
 
As set forth above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.304(f).


ORDER

Entitlement to a rating in excess of 30 percent prior to June 11, 2013, and in excess of 40 percent thereafter, for a right shoulder disability is denied.
 
Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran asserts entitlement to service connection for a cervical strain disability, as secondary to service-connected right shoulder disability.  For the reasons set forth below, the Board finds that a remand for additional evidentiary development is required.
 
In March 2014, the Veteran was afforded a VA medical examination.  The examiner determined a diagnosis of cervical strain.  The examiner opined that is was less likely than not the Veteran's cervical strain injury incurred in or caused by his service-connected right shoulder disability, or other in-service event, or illness.  The examiner noted there was no medical evidence of any connection between the two conditions.  The examiner failed to provide a rationale why there is no medical nexus between the Veteran's cervical strain and military service.  Moreover, while the examiner opined that the Veteran's cervical strain was not caused by his service-connected right shoulder dislocation disability; he did not provide a rationale to support his findings, rendering the examination of little probative value for purposes of the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  As a result, the opinion is inadequate, and a remand is required to ensure VA has fulfilled its duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
 
In light of the foregoing, on remand, additional opinions regarding the etiology of the Veteran's cervical strain must be obtained.
 
Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's cervical strain disability.  Access to records in the Veteran's electronic claim files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.
 
The examiner should provide opinions for the following:
 
(a)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical strain disability was incurred in service or is otherwise causally related to his active service or any incident therein?
 
(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical strain disability was caused by his service-connected shoulder dislocation disability?
 
(c)  Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's cervical strain disability has been aggravated (chronically worsened) by his service-connected shoulder dislocation disability?
 
If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.
 
A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.
 
2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


